Title: From Thomas Jefferson to Willink & Van Staphorst, 30 December 1787
From: Jefferson, Thomas
To: Willink & Van Staphorst



Gentlemen
Paris Dec. 30. 1787.

I receive this day your favor of the 24th. instant. I had before received from Mr. Adams a letter approving of the application of so much of the money in your hands to the paiment of Fizeaux’ debt, if there were so much. He presumed my draught on you would suffice, but offered to join if you required it. However from what you say in your last letter I have concluded to refer it to the board of treasury to take such measures for the reimbursement of Fizeaux’ loan as they shall think proper and shall accordingly write to them. But in the mean time I must ask you to pay to Mr. Fiseaux the interest of this year, becoming due the day after tomorrow, in order to keep the lenders quiet till I can receive the orders of the board of treasury. On the presumption that you will do this, I will desire Mr. Fizeaux to call on you for the interest and press him to tranquillize the creditors with that. I shall not draw any bill on you for the purpose, supposing that this letter will answer the same end. Mr. Adams being about to leave Europe rather avoids further meddling. I shewed his letter to Mr. Jacob Van Staphorst, approving of what I had proposed: and if you shall desire it I will obtain his express approbation for your paiment of the interest abovementioned. I have the honour to be gentlemen, your most obedient & most humble servant,

Th: Jefferson

